Title: Sir John Sinclair to Thomas Jefferson, 25 May 1817
From: Sinclair, Sir John
To: Jefferson, Thomas


          
            
              My dear Sir,
              32. Sackville Street.
25th May–1817.
            
            I perused, with much satisfaction, and real interest, the important communication with which you favoured me; and took care that some of those, who have weight in the councils of this country, should be aware of its contents.—I trust that it will materially tend, to remove the remains of any jealousy which may still subsist between the governments of the two countries.—on that head, (the repression of jealousy), I am happy to find, that there is not a shade of difference between us.
            I must now revert to our favourite topic, that of agriculture.—after above thirty years labour, I am anxious to communicate to the world, the  result of both my practical experience, and literary research.—It is now printing, under the title of, “The Code of agriculture.” My intention is, to condense, into one volume octavo, the substance of all the information I have collected in that long period of time. The inclosed printed paper will explain the nature of the undertaking.—I have written to your new President on the subject, offering to send over to america, some copies of the work, the instant it is completed, in the hopes, that a new edition of it will be published, under the auspices of the government of that rising Empire; by means of which, with the assistance of the agricultural societies established in america, much useful information might be collected in that country, by which the work might afterwards be essentially improved.
            I hope that this plan will meet with your approbation; and with my best wishes for your health and happiness,—I remain, with much esteem and regard
            
              very faithfully yours
              John Sinclair
            
          
          
            N. B. I have not neglected to mention, in the Section on Implements of Husbandry, your ingenious improvement on the construction of the plough. I inclose a proof sheet, just received from the Printers containing the notes (see p. 105), in which that subject is mentioned.
          
        